Title: To George Washington from William Stephens Smith, 15 July 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            New York 15 July 1783
                        
                        I have the Honor to inform your Excellency a very considerable embarkation of Refugees took place last week
                            bound for Nova Scotia and Canada—one large Transport was filled with Soldiers of different Corps for Quebec and a number
                            of the 17th Light Dragoons are discharged and accompany the refugees to the new Country.
                        The Nonsuch a 64 sail’d on Thursday last for Europe with the regiment of Hesse Hanau. The Inspection of the
                            above Vessels composing a fleet of twenty two sail of large Transport Ships employed me five days in the last Week, Mr
                            Benson’s absence and Mr Parker’s indisposition throws the whole weight of business upon me and as they begin to appear
                            disposed to proceed with Vigor upon the business of the Evacuation Mr Benson’s assistance will be very acceptable—I shall
                            not presume to make any observations on the Advantages which our Country may derive from our exertion, in this Line as
                            your Excellency is possessed of a regular detail of our proceedings upon the most important points of our Mission and the
                            attention which the British Commander in Chief has paid to our Remonstrances &ca there fully
                            appear.
                        About two thousand Hessians will embark tomorrow and the next day for Europe and about one thousand blacks
                            for Nova Scotia further representations to Sir Guy Carleton upon this Subject I conceive superfluous and shall only attend
                            to the Examination of the Ships, registering the Slaves and stopping such property as is evidently free from the last of
                            their proclamations—Cases of this kind have presented themselves and I have been successful—from the last fleet we brought
                            seven Blacks but have not been able fully to decide for want of the attendance of the Claimants.
                        I think it necessary to inform your Excellency that some persons from the Eastern parts of the Continent
                            have forged in this City a number of Mr Morris’s notes of the last emission—the Principals is detected and upon
                            application to the Commandant I obtained a Guard last night and had two more of them taken and confined—Sir Guy Carleton is
                            fully disposed to give every assistance requisite for their further detection and punishment.
                        I have the Honor to be with great Respect, Your Excellency’s Most Obedient Humble Servt
                        
                            Wm S. Smith
                        
                    